Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                       September 28, 2021

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 54546-2-II

                               Respondent,

        v.

 DOMINIC LANDRIC DIXON,                                       UNPUBLISHED OPINION

                               Appellant.

       VELJACIC, J. — Dominic Dixon argues that the trial court erred when it set bail at $500,000

without taking into account his financial resources. He concedes the matter is moot but contends

the issue is one of continuing and substantial public interest. We conclude Dixon’s bail argument

is moot and that a recent published opinion sufficiently addresses any concerns as to the continuing

and substantial public interest in the issue. Therefore, we dismiss his appeal.

                                              FACTS

       While driving to work in the early morning hours, Dixon struck a woman on the side of the

road while she was assisting a motorist. He did not stop. The woman later died from her injuries.

The State charged Dixon with hit and run—death.

       Dixon pled not guilty and requested to be released on personal recognizance pending trial.

The State requested that bail be set at $750,000. The trial court set bail at $500,000 based on “all

of the facts and circumstances and totality of what [the court] read in the Probable Cause

statement.” Report of Proceedings (April 3, 2018) at 13.
54546-2-II


       Dixon posted bail and was released. The trial court found Dixon guilty as charged

following a stipulated facts bench trial and sentenced him to a standard range sentence. Dixon

appeals.

                                            ANALYSIS

       Dixon contends that the trial court violated CrR 3.2 when it set bail at $500,000 without

inquiring into his financial resources. Dixon acknowledges that this issue is now moot but argues

that we should consider it anyway because it is a matter of continuing and substantial public

interest. We disagree.

       An issue is moot if the court can no longer provide effective relief. State v. Gentry, 125

Wn.2d 570, 616, 888 P.2d 1105 (1995). But we may review a moot case if it presents an issue of

continuing and substantial public interest. State v. Waller, 197 Wn.2d 218, 223, 481 P.3d 515

(2021). “Whether a moot case involves a matter of substantial public interest depends on whether

the issue is of a public or private nature, whether an authoritative determination is desirable to

provide future guidance to public officers, and whether the issue is likely to recur.” State v.

Enriquez-Martinez, ___ Wn.2d ___, 492 P.3d 162, 165 (2021).

       Here, we cannot provide effective relief postconviction, even if bail were set improperly.

Moreover, Dixon’s CrR 3.2 argument has been addressed recently by this court in State v. Ingram,

9 Wn. App. 2d 482, 447 P.3d 192 (2019), review denied, 194 Wn.2d 1024 (2020). There, we

stressed that consideration of the defendant’s financial resources is required before setting the bail

amount under CrR 3.2. Ingram, 9 Wn. App. 2d at 496-97.

       Although the trial court did not have the benefit of this case at Dixon’s 2018 bail hearing,

Dixon’s arguments do not present matters of continuing and substantial public interest for this

court because Ingram has provided recent guidance. Therefore, Dixon’s appeal is moot. The



                                                  2
54546-2-II


proper recourse for a moot appeal is to dismiss. Price v. Price, 174 Wn. App. 894, 902, 301 P.3d

486 (2013).

        We dismiss the appeal as moot.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.




                                                              Veljacic, J.

We concur:




        Glasgow, A.C.J.




        Cruser, J.




                                                  3